EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Raucci on 6/3/2021.

The application has been amended as follows: 

Claim 1, last three lines, replaced the 2 occurrences of “when” with “wherein”.
Claim 1, last 2 lines, after “regarded as F2,”, inserted ---such that---.
Rejoined withdrawn claim 5.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record fails to teach or make obvious instant claim 1 including an all solid fluoride ion battery comprising: a cathode active material layer containing a cathode 
a coating region positioned in a surface side of the active material region;
the electrode active material functions as an active material by intercalation and desorption of fluoride ions; combined with the active material component includes a layered Perovskite structure and a crystal phase represented by An+1BnO3n+1-alphaFx as instantly claimed; in combination with wherein a fluorine concentration (atomic %) in the active material region is regarded as F1, and wherein a fluorine concentration (atomic %) in the coating region is regarded as F2, such that a fluorinating ratio F2/F1 is 1.5 or higher.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							6/3/2021Primary Examiner, Art Unit 1725